Citation Nr: 0500538	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-08 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for gouty 
arthritis.

2.  Entitlement to an increased (compensable) rating for 
renal calculus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had active service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In December 2002, pursuant to 38 C.F.R. § 19.9(a)(2), the 
Board requested VA examinations to determine the current 
level of disability of the veteran's disorders.  These 
examinations were completed.  However, in May 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Thus, in September 2003, the Board remanded this 
case to the RO for initial consideration of the new evidence.  
The RO continued the denial of the case and issued a 
Supplemental Statement of the Case (SSOC) in May 2004.  The 
RO returned the case to the Board for appellate review.


REMAND

In July 2004, the veteran submitted medical records to VA in 
support of his claims.  These records were associated with 
the claims folder in December 2004.  These records reflect 
treatment received in March 2004 and July 2004.  In July 
2004, the veteran's complaints included severe abdominal pain 
and it was noted that he had a history of kidney stones and 
gout.  The veteran reported that he felt he had a kidney 
stone.  He was examined and various tests were performed. 

The additional medical records added to the record after the 
RO issued a SSOC in May 2004 appear to be relevant to the 
veteran's appeal.  The veteran has not waived his right to 
have this new evidence initially considered by the RO.  
Therefore, the Board finds due process requires additional 
development as to these matters prior to appellate review.

Accordingly, the case is REMANDED for the following:

The RO should readjudicate the veteran's 
claims in light of the evidence added to 
the record since issuance of the SSOC in 
May 2004.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a SSOC 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

